DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 21 and 37 have been considered but are moot in view of a new grounds of rejection necessitated by the amendments to the claims. 

Claim Objections
Claim 21 is objected to because of the following informalities:
. 
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21 and 29-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nielsen et al. (US Patent Application Publication 2014/0271351).
Regarding claim 21, Nielsen et al. discloses a sterilized hydrophilically coated medical device assembly (para. 12, 14, 37-44) comprising: 
a package (para. 37, 40) containing:
	a catheter (reads on a medical device) having a hydrophilic coating thereon (para. 37) and a protective liquid coating on the surface of the hydrophilic coating (the catheter having the hydrophilic coating thereon is placed into the package which comprises a media including glycerol; the glycerol reads on being a protective liquid because it has the effect of increasing a dry-out time of the catheter or “protecting” the catheter from drying out, and reads on being a coating on the surface of the hydrophilic coating because the glycerol would necessarily contact, or coat, the surface of the 
an amount of liquid water in the package (para. 37-40).
As to the limitation of wherein the protective liquid coating temporarily prevents hydration or temporarily limits the level of hydration of the hydrophilic coating, it has been held that a chemical composition and its properties are inseparable, and that if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01). Applicant’s protective coating comprises a polyol and specifically comprises one or more of glycerol, propylene glycol, tetraethylene glycol, or other similar polyols (see claims 30-32 and para. 12 of the specification as filed). Nielsen et al. discloses wherein the protective liquid coating comprises glycerol, as set forth above. Therefore, the claimed properties of temporarily preventing hydration or temporarily limiting the level of hydration are necessarily present in the invention of Nielsen et al.
Regarding claim 29, Nielsen et al. discloses wherein the liquid water is in direct liquid contact with the medical device (the catheter is introduced into a package containing the liquid water, with no disclosure of any intermediate structures between the catheter and the liquid water, see para. 37-40, and therefore direct contact is necessarily a feature of the invention of Nielsen et al.).
Regarding claim 30, Nielsen et al.).discloses wherein the protective liquid coating comprises glycerol (a polyol), as set forth above. 
Regarding claim 31, Nielsen et al.).discloses wherein the protective liquid coating comprises glycerol (a polyol comprising a carbon chain including 3 carbon atoms), as set forth above. 
Regarding claim 32, Nielsen et al.).discloses wherein the protective liquid coating comprises glycerol, as set forth above. 
Regarding claim 33, Nielsen et al. discloses wherein the hydrophilic coating comprises a crosslinked hydrophilic polymer (para. 14, 37). 

Regarding claim 35, Nielsen et al. discloses wherein the medical device is a urinary catheter (para. 12). 
Regarding claim 36, Nielsen et al. discloses wherein the package is gas impermeable (para. 37). 
Regarding claim 37, Nielsen et al. discloses a sterilized urinary catheter assembly (para. 12, 14, 37-44) comprising:
a package (para. 37, 40) containing:
	a urinary catheter (para. 12) having a hydrophilic surface thereon (para. 37) and a protective liquid coating over the hydrophilic surface (the catheter having the hydrophilic surface is placed into the package which comprises a media including glycerol; the glycerol reads on being a protective liquid because it has the effect of increasing a dry-out time of the catheter or “protecting” the catheter from drying out, and reads on being over the hydrophilic surface because the glycerol would necessarily contact, or come over, the surface of the catheter once the catheter is introduced into the media within the package, see para. 37-44); and
an amount of liquid water in the package (para. 37-40).
As to the limitation of wherein the protective liquid coating temporarily prevents hydration or temporarily limits the level of hydration of the hydrophilic surface, it has been held that a chemical composition and its properties are inseparable, and that if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01). Applicant’s protective coating comprises a polyol and specifically comprises one or more of glycerol, propylene glycol, tetraethylene glycol, or other similar polyols (see claims 30-32 and para. 12 of the specification as filed). Nielsen et al. discloses wherein the protective liquid coating comprises glycerol, as 
Regarding claim 38, Nielsen et al. discloses wherein the hydrophobic surface comprises a hydrophilic coating on the urinary catheter (para. 37). 
Regarding claim 39, Nielsen et al. discloses wherein the liquid water is in direct liquid contact with the urinary catheter (para. 37-40). 
Regarding claim 40, Nielsen et al. discloses wherein the protective liquid coating comprises glycerol (a polyol), as set forth above. 
Regarding claim 41, Nielsen et al.).discloses wherein the protective liquid coating comprises glycerol (a polyol comprising a carbon chain including 3 carbon atoms), as set forth above. 
Regarding claim 42, Nielsen et al.).discloses wherein the protective liquid coating comprises glycerol, as set forth above. 
Regarding claim 43, Nielsen et al. discloses wherein the hydrophilic coating comprises a crosslinked hydrophilic polymer (para. 14, 37). 
Regarding claim 44, Nielsen et al. discloses wherein the package is gas impermeable (para. 37). 

Claims 21, 29-32, 35-42, and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yin (WO 2016033234 A1) (made of record in the 12/28/2021 IDS).
Regarding claim 21, Yin et al. discloses a sterilized hydrophilically coated medical device assembly (para. 2, 36-38, 44), comprising:
a package (para. 36-38) containing:
	a catheter (reads on a medical device) (para. 36) (Fig. 3b, sheet 3 of 7) having a hydrophilic coating (154) thereon (para. 36) and an outer liquid coating (156) (the coating 156 “may remain wet” and comprises “glycerin, water…”, and once the coating 156 is applied to the catheter, the 
	an amount of liquid water in the package (para. 18, 36-38).
As to the limitation of wherein the protective coating temporarily prevents hydration or temporarily limits the level of hydration of the hydrophilic coating, it has been held that a chemical composition and its properties are inseparable, and that if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01). Applicant’s protective coating comprises a polyol and specifically comprises one or more of glycerol, propylene glycol, tetraethylene glycol, or other similar polyols (see claims 30-32 and para. 12 of the specification as filed). Yin discloses wherein the protective liquid coating comprises glycerine (synonymous with glycerol), as set forth above. Yin also discloses wherein the protective liquid coating may comprise propylene glycol (para. 37). Therefore, the claimed properties of temporarily preventing hydration or temporarily limiting the level of hydration are necessarily present in the invention of Yin. 
Regarding claim 29, Yin discloses wherein the liquid water is in direct liquid contact with the catheter (para. 18). 
Regarding claim 30, Yin discloses wherein the protective liquid coating comprises glycerol (a polyol), as set forth above. 
Regarding claim 31, Yin discloses wherein the protective liquid coating comprises glycerol (a polyol comprising a carbon chain including 3 carbon atoms), as set forth above. 

Regarding claim 35, Yin discloses wherein the medical device is a urinary catheter (para. 7). 
Regarding claim 36, Yin discloses wherein the package is gas impermeable (para. 15).
Regarding claim 37, Yin et al. discloses a sterilized urinary catheter assembly (para. 7, 36-38, 44), comprising:
a package (para. 36-38) containing:
	a urinary catheter (para. 7, 36) (Fig. 3b, sheet 3 of 7) having a hydrophilic surface (154) (para. 36) and an outer liquid coating (156) (the coating 156 “may remain wet” and comprises “glycerin, water…”, and once the coating 156 is applied to the catheter, the catheter “may then be removed from the coating solution and directly placed into packaging without any further drying process”; thus, the coating 156 remains a liquid at a time that the catheter is introduced into the package) over the hydrophilic surface (para. 36-38) (Fig. 3b) (reads on being a protective coating, as the outer coating surrounds the hydrophilic surface as shown in Fig. 3b and would therefore necessarily have a protective effect), wherein the protective liquid coating (156) comprises glycerin (para. 37); and
	an amount of liquid water in the package (para. 18, 36-38).
As to the limitation of wherein the protective liquid coating temporarily prevents hydration or temporarily limits the level of hydration of the hydrophilic surface, it has been held that a chemical composition and its properties are inseparable, and that if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01). Applicant’s protective coating comprises a polyol and specifically comprises one or more of glycerol, propylene glycol, tetraethylene glycol, or other similar polyols (see claims 30-32 and para. 12 of the specification as filed). Yin discloses wherein the protective liquid coating comprises glycerine (synonymous with glycerol), as set forth above. Yin also discloses wherein the protective liquid coating 
Regarding claim 38, Yin discloses wherein the hydrophilic surface comprises a hydrophilic coating on the urinary catheter (para. 36) (Fig. 3b).
Regarding claim 39,  Yin discloses wherein the liquid water is in direct liquid contact with the urinary catheter (para. 18). 
Regarding claim 40, Yin discloses wherein the protective liquid coating comprises glycerol (a polyol), as set forth above. 
Regarding claim 41, Yin discloses wherein the protective liquid coating comprises glycerol (a polyol comprising a carbon chain including 3 carbon atoms), as set forth above. 
Regarding claim 42, Yin discloses wherein the protective liquid coating comprises glycerol, as set forth above. 
Regarding claim 44, Yin discloses wherein the package is gas impermeable (para. 15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 33-34 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Yin (WO 2016033234 A1) (made of record in the 12/28/2021 IDS) in view of Nielsen et al. (US Patent Application Publication 2014/0271351).

Yin does not expressly teach wherein the hydrophilic coating comprises a crosslinked hydrophilic polymer.
Nielsen et al. discloses a catheter having thereon a crosslinked polyvinylpyrrolidone (PVP) hydrophilic coating (para. 12, 14, 37), the catheter configured to be placed into a packaging comprising glycerol and water therein for sterilization (para. 37-44).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to replace the polyacrylic acid hydrophilic coating disclosed by Yin with a crosslinked PVP hydrophilic coating as taught by Nielsen et al., as such a modification represents simple substitution of one known element for another to obtain predictable results (MPEP § 2143), in this case, substituting crosslinked PVP for polyacrylic acid as a hydrophilic polymer coating for a catheter that will ultimately by sterilized in a package in the presence of glycerol and water. 
Regarding claim 34, Yin discloses wherein the hydrophilic coating comprises polyacrylic acid (para. 36).
Yin is silent as to the hydrophilic coating comprising polyvinylpyrrolidone. 
Nielsen et al. discloses a catheter having thereon a polyvinylpyrrolidone (PVP) hydrophilic coating (para. 12, 14, 37), the catheter configured to be placed into a packaging comprising glycerol and water therein for sterilization (para. 37-44).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to replace the polyacrylic acid hydrophilic coating disclosed by Yin with a PVP hydrophilic coating as taught by Nielsen et al., as such a modification represents simple substitution of one known element for another to obtain predictable results (MPEP § 2143), in this case, 
Regarding claim 43, Yin discloses wherein the hydrophilic surface comprises polyacrylic acid coating (para. 36).
Yin does not expressly teach wherein the hydrophilic surface comprises a crosslinked hydrophilic polymer.
Nielsen et al. discloses a catheter having thereon a crosslinked polyvinylpyrrolidone (PVP) hydrophilic coating (para. 12, 14, 37), the catheter configured to be placed into a packaging comprising glycerol and water therein for sterilization (para. 37-44).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to replace the polyacrylic acid hydrophilic coating disclosed by Yin with a crosslinked PVP hydrophilic coating as taught by Nielsen et al., as such a modification represents simple substitution of one known element for another to obtain predictable results (MPEP § 2143), in this case, substituting crosslinked PVP for polyacrylic acid as a hydrophilic polymer coating for a catheter that will ultimately by sterilized in a package in the presence of glycerol and water. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799